Filed 5/23/22 P. v. Lamar CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                      F082170, F082243
           Plaintiff and Respondent,
                                                                               (Super. Ct. Nos. F20903958;
                    v.                                                                 F20902528)

    DEVIN TREVONE LAMAR,
                                                                                          OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Michael G.
Idiart, Judge.
         Heather E. Shallenberger, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Julie A. Hokans and Clara M.
Levers, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Franson, Acting P. J., Smith, J. and Snauffer, J.
                                    INTRODUCTION
       Appellant Devin Trevone Lamar entered a plea of no contest to two criminal cases
pending against him. The factual basis for both pleas was made pursuant to People v.
West (1970) 3 Cal.3d 595. On appeal, Lamar contends the trial court failed to make
sufficient inquiries into the factual basis for his pleas, as is required by Penal Code
section 1192.5. We affirm.
                               PROCEDURAL HISTORY
       On August 21, 2020, the Fresno County District Attorney filed an information in
case No. F20902528 (case No. 2528) charging Lamar with assault with a deadly weapon
(Pen. Code,1 § 245, subd. (a)(1), count 1), criminal threats (§ 422, count 2), and three
counts of dissuading a witness (§ 136.1, subd. (b)(2), counts 3-5).
       On this same date, the Fresno County District Attorney filed an information
charging Lamar in case No. F20903958 (case No. 3958) with attempted carjacking
(§ 664/215, subd. (a)(1), count 1) and giving false information to a police officer
(§ 148.9, subd. (a)), count 2). The information further alleged that during the
commission of the crimes, Lamar was released from custody on bail or own his own
recognizance (§ 12022.1).
       On October 6, 2020, pursuant to a negotiated plea bargain, Lamar entered a plea of
no contest to counts 1 and 3 in case No. 2528. The remaining counts charged were
dismissed in view of his plea. In case No. 3958, count 1 was amended to the lesser
charge of attempted unlawful taking of a vehicle. Lamar entered a plea of no contest to
this charge, and he admitted the on-bail enhancement. Count 2 was dismissed in view of
the plea, and the on bail enhancement was stricken. The parties stipulated that the factual
basis for the pleas was “People v. West.” (People v. West, supra, 3 Cal.3d 595.)


1      All further undefined statutory citations are to the Penal Code unless otherwise
indicated.


                                              2.
        On November 6, 2020, in case No. 2528, the court sentenced Lamar to a term in
state prison of three years. In case No. 3958, the court sentenced Lamar to a term in state
prison of 18 months, to be served concurrently to the sentence imposed in case No. 2528.
        Lamar filed timely notices of appeal in both cases. His requests for certificates of
probable cause were granted in both cases.
                                STATEMENT OF FACTS
        On April 11, 2020, at approximately 5:50 p.m., Lamar arrived at the home of his
brother, R.L. Lamar asked R.L. to help him create an online account for his debit card.
After R.L. set up the account and told Lamar that it was done, Lamar did not believe R.L.
and punched him in the chest, leading to a physical altercation. During the fight, Lamar
pulled out a metal rod and hit R.L. on his shoulder.
        After R.L pushed Lamar out of his house, Lamar began hitting the door with the
rod and demanded that R.L. open the door. When unsuccessful, Lamar took out a gun
from his backpack and threatened to shoot R.L. Lamar left once R.L. told him that he
had called the police.
        When police arrived, Lamar was already gone. R.L. told officers that he was in
fear for his life.
        The police found Lamar a few days later, arrested him, and transported him to the
Fresno County Jail. Lamar made three telephone calls to R.L. from jail asking him to
drop the charges and to not appear in court to testify against him.
        Lamar was subsequently released on bail. Lamar failed to appear for a
preliminary hearing that was set on June 16, 2020, and a bench warrant was issued.
        On June 18, 2020, around 10:51 p.m., A.D. was driving to work in Fresno. While
he was stopped at a red light, two individuals approached A.D.’s car. A woman jumped
into the passenger’s side window of A.D.’s car and tried to grab him. She told A.D. he
was “not going to live past tonight” and that he was “going to die.”



                                              3.
       At that same time, the man, Lamar, tried to open A.D.’s driver’s side door, but it
was locked. Lamar tried to open the car door six to 10 times. During the incident, he
made comments that made A.D. think that it was his “last day on this planet.” A.D.
pointed his paintball gun at Lamar and Lamar’s female companion in attempt to scare
them off. They eventually fled.
       Fresno Police Officer Thomas Wooten arrived on scene and took A.D.’s
statement. Officer Wooten then drove toward the direction where the suspect had fled
and found Lamar. During an in-field show up, A.D. identified Lamar as the man who
tried to get into his vehicle.
       Lamar provided Officer Wooten with false identifying information. He also
appeared to be intoxicated. Lamar told Officer Wooten that he was trying to get across
town. After being read his rights, Lamar admitted that he had approached A.D.’s vehicle
and tried to pull on the door handle.
                                        DISCUSSION
I.     The Trial Court Complied With Section 1192.5
       Lamar contends the trial court failed to make sufficient inquiries into the factual
basis of his no contest pleas in violation of section 1192.5. The Attorney General
contends the trial court complied with section 1192.5, but even assuming error, any error
is harmless upon the record. We find no error. Consequently, we do not address the
Attorney General’s assertion that any error was harmless.
       A. Background: The Change of Plea Hearing
       Upon his signed plea forms, Lamar acknowledged that he understood his
constitutional rights and the consequences of pleading no contest. As to both cases, the
plea forms state that the factual basis for the pleas was “People v. West.” The plea forms
further indicate that Lamar “had enough time to discuss [his] case and all possible
defenses with [his attorney].”



                                             4.
       During the change of plea hearing, the court asked Lamar if he understood all of
his rights in order to enter the plea and whether he had discussed his rights with his
attorney. Lamar stated that he did. Lamar entered a plea of no contest to all charges in
each case.
       The court asked defense counsel about the factual basis for the pleas. Defense
counsel replied, “People v. West,” to which the prosecutor stipulated. The court advised
Lamar that “People v. West” meant that it would be able to find a factual basis for the
plea without Lamar having to recite the facts. Lamar stated that he understood and
agreed to that procedure.
       B. Relevant Legal Principles
       Under section 1192.5, when the trial court accepts a plea of guilty or no contest, it
must be satisfied that “there is a factual basis for the plea” and that the plea is freely and
voluntarily made. (§ 1192.5.) In doing so, “the trial court must garner information
regarding the factual basis either from the defendant or defense counsel.” (People v.
Holmes (2004) 32 Cal.4th 432, 442 (Holmes).) The trial court may “satisfy its statutory
duty by accepting a stipulation from counsel that a factual basis for the plea exists
without also requiring counsel to recite facts or refer to a document in the record
[provided that] the plea colloquy reveals that the defendant has discussed the elements of
the crime and any defenses with his or her counsel and is satisfied with counsel’s advice.”
(People v. Palmer (2013) 58 Cal.4th 110, 118 (Palmer).)
       “[A] trial court possesses wide discretion in determining whether a sufficient
factual basis exists for a guilty or [no contest] plea. The trial court’s acceptance of the …
plea, after pursuing an inquiry to satisfy itself that there is a factual basis for the plea, will
be reversed only for abuse of discretion. [Citation.] A finding of error under this
standard will qualify as harmless where the contents of the record support a finding of a
factual basis for the conditional plea.” (Holmes, supra, 32 Cal.4th at p. 443.)



                                                5.
       C. Analysis
       Lamar claims that his plea of no contest in case Nos. 2528 and 3958 was defective
because neither the plea forms nor the transcript from the change of plea hearing contain
a factual basis for his pleas. He further contends that defense counsel’s reference to
“People v. West” is insufficient to satisfy the requirements of section 1192.5, and that the
record does not support a factual basis for his plea to unlawfully attempted to take a
motor vehicle in case No. 3958.
       During the change of plea hearing, Lamar confirmed that he understood his rights
and that he had discussed his rights with defense counsel. When the trial court asked
what the factual basis for the plea was, defense counsel replied “People v. West.” The
prosecutor stipulated. The court advised Lamar that use of the term “People v. West”
meant that it would be able to find a factual basis without having to recite the facts.
Lamar stated that he understood and agreed to that procedure. The court accepted
Lamar’s no contest pleas, finding they were “freely and voluntarily” made. Contrary to
Lamar’s assertions, the trial court’s inquiry was sufficient to satisfy section 1192.5.
       In In re Alvernaz (1992) 2 Cal.4th 924 at page 932, the appellate court
characterized a People v. West plea as a “plea of nolo contendere, not admitting a factual
basis for the plea.” Such a plea “allows a defendant to plead guilty in order to take
advantage of a plea bargain while still asserting his or her innocence.” (People v. Rauen
(2011) 201 Cal.App.4th 421, 424.) As the court in People v. West acknowledged,
however, “[a] defendant who knowingly and voluntarily pleads guilty or nolo contendere
can hardly claim that he is unaware that he might be convicted of the offense to which he
pleads.” (People v. West, supra, 3 Cal.3d at p. 612.)
       When a defendant changes his or her plea to guilty or no contest, the plea is
deemed to constitute a judicial admission of every element of the offense charged. It
serves as a stipulation that the People need not introduce proof to support the accusation.



                                              6.
“ ‘[T]he plea ipso facto supplies both evidence and verdict.’ ” (People v. Voit (2011) 200
Cal.App.4th 1353, 1363.)
       After consultation with defense counsel, Lamar conceded a factual basis for his
pleas existed. Although no reference to documents in the record was made to support the
factual basis for the pleas, no such reference is required where the defendant has had
adequate opportunity to discuss the plea with counsel. (See Palmer, supra, 58 Cal.4th at
p. 118.) The trial court’s acceptance of Lamar’s admission to the charged counts and the
on-bail enhancement falls within its “wide discretion in determining whether a sufficient
factual basis exists” for a no contest or guilty plea. (Holmes, supra, 32 Cal.4th at p. 443.)
       Lamar directs this court to several cases which he asserts demonstrates that the
parties’ reference to People v. West, their stipulation, and Lamar’s acknowledgment that
he had discussed his case and all possible defenses with his attorney, is insufficient to
satisfy the statutory requirements set forth in section 1192.5. None of the cases he directs
this court to advance his argument.
       In People v. Watts (1977) 67 Cal.App.3d 173 (Watts) and People v. Tigner (1982)
133 Cal.App.3d 430 (Tigner), the trial court failed to make any inquiry into the factual
basis for the pleas. (Watts, at pp. 180-181 [finding defense counsel’s statement that he
had discussed the elements of the charges, possible defenses, and potential punishment
with the defendant to be insufficient to satisfy section 1192.5; Tigner, at p. 435 [finding
that “a mere recitation by the court concluding ‘[t]here’s a factual basis’ without
developing the factual basis on the record is not sufficient to meet the requirements of
Penal Code section 1192.5.”.) Thus, neither Watts nor Tigner addressed the
circumstances present here.
       Here, the parties stipulated that the factual basis for both pleas was “People v.
West.” Lamar confirmed that he understood that pursuant to People v. West, the trial
court could make a factual finding for the pleas without having to recite those facts. Both



                                             7.
plea forms—which were signed and read by or to Lamar—acknowledge that Lamar
discussed his case and all possible defenses with his attorney.
       In Palmer, our Supreme Court held that “the trial court may satisfy its statutory
duty [under section 1192.5] by accepting a stipulation from counsel that a factual basis
for the plea exists without also requiring counsel to recite facts or refer to a document in
the record where, … the plea colloquy reveals that the defendant has discussed the
elements of the crime and any defenses with his or her counsel and is satisfied with
counsel’s advice. (Palmer, supra, 58 Cal.4th at p. 118.) This is precisely what occurred
in the instant case.
       Despite Palmer’s clear holding, Lamar relies upon Holmes for the proposition that
the trial court must ensure there is some reference to the record or other factual sources
describing the underlying facts which support a defendant’s plea.2 However, that
question was left unanswered in Holmes. (See Palmer, supra, 58 Cal.4th at p. 114
[explaining the petition for review was granted, in part, to answer the question left open
in Holmes of “whether counsel’s bare stipulation, without reference to any document
describing the underlying facts, sufficiently establishes a factual basis for the plea”].)
Thus, Lamar’s reliance upon Holmes is unavailing.




2      Lamar directs this court to the following quote in Holmes to support his assertion:
“[w]hile the trial court is not required to develop the factual basis on the record by asking
the defendant to enumerate his proscribed actions, it must otherwise ensure that some
reference on the record to other factual sources is present.” (Holmes, supra, 32 Cal.4th at
p. 441.) However, in a footnote, the Holmes court stated that it had no occasion to
address the question of whether defense counsel’s stipulation to a factual basis for the
plea—absent reference to a particular record or factual source—provides a sufficient
factual basis under section 1192.5. (Holmes, at p. 442, fn. 8.)




                                              8.
       We conclude the trial court satisfied the statutory requirements set forth under
section 1192.5. We therefore reject Lamar’s assertion that the trial court abused its
discretion by accepting Lamar’s no contest pleas.
                                     DISPOSITION
       The judgment is affirmed.




                                             9.